                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            OCALA DIVISION

RATEEK ALLAH,

                Plaintiff,

v.                                         Case No. 5:19-cv-451-Oc-39PRL

FNU RAMOS, et al.,

               Defendants.
_______________________________

                                   ORDER
     Plaintiff, Rateek Allah, a federal prisoner, initiated this

case by filing a pro se civil rights complaint (Doc. 1; Compl.).

Plaintiff has also filed a motion to proceed in forma pauperis

(Docs. 5, 9), and a motion to amend his complaint to add one

defendant, the Federal Bureau of Prisons (Doc. 8). Plaintiff names

thirteen   defendants,   against    each    of   whom   Plaintiff   asserts

different claims based on different conduct and incidents. See

Compl. at 4. As relief, Plaintiff seeks compensatory damages,

transfer to a level four medical center, and injunctive relief.

Id. at 22.

     The Prison Litigation Reform Act (PLRA) requires a district

court to dismiss a complaint if the court determines the action is

frivolous, malicious, or fails to state a claim on which relief

can be granted. See 28 U.S.C. § 1915(e)(2)(B). With respect to

whether a complaint “fails to state a claim on which relief may be

granted,” the language of the PLRA mirrors the language of Rule
12(b)(6), Federal Rules of Civil Procedure, so courts apply the

same standard in both contexts. Mitchell v. Farcass, 112 F.3d 1483,

1490 (11th Cir. 1997); see also Alba v. Montford, 517 F.3d 1249,

1252 (11th Cir. 2008).

       “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S.

544,   570   (2007)).   “Labels   and   conclusions”   or   “a   formulaic

recitation of the elements of a cause of action” that amount to

“naked assertions” will not suffice. Id. (quotations, alteration,

and citation omitted). Moreover, a complaint must “contain either

direct or inferential allegations respecting all the material

elements necessary to sustain a recovery under some viable legal

theory.” Roe v. Aware Woman Ctr. for Choice, Inc., 253 F.3d 678,

683 (11th Cir. 2001) (quotations and citations omitted).

       In reviewing a pro se plaintiff’s pleadings, a court must

liberally construe the plaintiff’s allegations. See Haines v.

Kerner, 404 U.S. 519, 520-21 (1972); Bingham v. Thomas, 654 F.3d

1171, 1175 (11th Cir. 2011). However, the duty of a court to

construe pro se pleadings liberally does not require the court to

serve as an attorney for the plaintiff. Freeman v. Sec’y, Dept. of

Corr., 679 F. App’x 982, 982 (11th Cir. 2017) (citing GJR Invs.,

Inc. v. Cty. of Escambia, 132 F.3d 1359, 1369 (11th Cir. 1998)).

                                    2
     Plaintiff is a federal inmate seeking relief from federal

officials. As such, his claim arises under Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 389, 397

(1971) (recognizing an implied right of action for damages against

a federal agent who violated the plaintiff’s Fourth Amendment right

to be free from unreasonable searches and seizures). An action

under Bivens is similar to an action under 42 U.S.C. § 1983 except

that a Bivens action is maintained against federal officials while

a § 1983 case is against state officials. See Abella v. Rubino, 63

F.3d 1063, 1065 (11th Cir. 1995). As such, when analyzing a Bivens

claim, courts apply case law interpreting § 1983 cases. See, e.g.,

Solliday v. Fed. Officers, 413 F. App’x 206, 209 (11th Cir. 2011).

     Importantly, claims arising under Bivens are not coextensive

with those arising under § 1983. Indeed, since Bivens, the Supreme

Court has extended Bivens remedies in only two other contexts. See

Ziglar v. Abbasi, 137 S. Ct. 1843, 1854-55 (2017) (explaining the

limited circumstances in which the Supreme Court, since Bivens,

has extended “an implied damages action”: gender discrimination in

a federal employment context (Davis case) and failure to provide

medical care for a federal prisoner (Carlson case)).

     Plaintiff’s complaint is subject to dismissal under this

Court’s screening obligation. First, Plaintiff improperly joins

multiple, unrelated claims for alleged violations that have no

logical relationship. A plaintiff may set forth only related claims

                                3
in one civil rights complaint. He may not join unrelated claims

and various defendants unless the claims arise “out of the same

transaction, occurrence, or series of transactions or occurrences”

and if “any question of law or fact common to all defendants will

arise in the action.” Fed. R. Civ. P. 20(a)(2). As recognized by

the Eleventh Circuit, “a claim arises out of the same transaction

or occurrence if there is a logical relationship between the

claims.” Constr. Aggregates, Ltd. v. Forest Commodities Corp., 147

F. 3d 1334, 1337 n.6 (11th Cir. 1998) (quotations and citation

omitted).

      Plaintiff alleges multiple claims that do not arise out of

the   same   transaction   or   series   of   transactions.   He   asserts

Defendants Doaks, Chavis, Jones, and Reinser violated criminal

statutes, 18 U.S.C. § 1001 and 18 U.S.C. § 241, see Compl. at 5;

Defendants Colon, Albas, and Ramirez have stolen money intended to

be used for food, comfort items, or religious activities, id. at

12-13; Defendant Velehoe, the mailroom supervisor, fails to send

Plaintiff’s legal mail, id. at 14; Defendants Taylor and Cheatham

impose lockdowns for what Plaintiff perceives to be “no reason,”

id. at 14-15; when Plaintiff was placed on suicide watch, Defendant

Ramos was unsympathetic to his being cold, and she served him

different food from the food served to the rest of the inmate

population, id. at 16; Defendant Cook refuses to accept Plaintiff

in the medical center in retaliation for Plaintiff’s lawsuit

                                    4
against a prison official in California, id. at 17-18; Defendants

Taylor and Cheatham withhold reading materials and radios from

inmates in the special housing unit (SHU), id. at 19; Defendants

Cheatham, Reinser, and Taylor refuse to install “shelters” in the

recreation yard and will not permit inmates to remove their shirts

when outside in the sun, id. at 20; Defendant Kennedy (a doctor)

refuses to transfer Plaintiff for medical/mental health care, id.;

Defendant Reinser no longer allows inmates access to Criminal Law

Weekly, id. at 21; and Defendants Cheatham and Taylor forced

inmates to stay in their cells during Hurricane Dorian, despite

the fact that the storm moved slowly and did not appear headed for

Coleman,   Florida,   id.   Because   these   claims   are   unrelated,

Plaintiff’s Complaint is due to be dismissed.

     Not only does Plaintiff’s Complaint not comply with the

federal pleading standards, but under § 1983 and Bivens, Plaintiff

fails to state a claim for relief against the named Defendants.

Plaintiff’s claim asserting Defendants Doaks, Chavis, Jones, and

Reinser violated criminal statutes is not cognizable because these

criminal statutes do not confer a private right of action.1 Cent.


     1 While Plaintiff’s claim against these Defendants is unclear,
it appears he contends they conspired with officials at a different
correctional institution, Estill in South Carolina, to keep him
confined at Coleman. See Compl. at 5, 9. Plaintiff alleges
officials at Estill incorrectly calculated his classification
status, resulting in his transfer to Coleman, where officials
(including some Defendants he names in this action) “became part
of [the] conspiracy to keep the fraud going.” Id. at 9. Plaintiff
                                  5
Bank of Denver, N.A. v. First Interstate Bank of Denver, N.A., 511

U.S. 164, 190 (1994) (“We have been quite reluctant to infer a

private right of action from a criminal prohibition alone.”). See

also Blankenship v. Gulf Power Co., 551 F. App’x 468, 470,471 (11th

Cir.      2013)    (affirming     dismissal     of    a   civil   rights      complaint

alleging in part the violation of 18 U.S.C. § 1001 because that

criminal statute does not provide a cause of action); Crosson v.

LaSalle Bank, N.A. as Tr. for MLMI Tr. Series 2006-MLNI, No.

108CV03720MHSAJB, 2009 WL 10711904, at *13 (N.D. Ga. Aug. 7, 2009),

report and recommendation adopted sub nom., No. 1:08-CV-3720-MHS,

2009 WL 10711898 (N.D. Ga. Aug. 28, 2009) (citing cases in which

courts have held 18 U.S.C. § 241 does not confer a private right

of action); Stoll v. Martin, No. 3:06CV180 LACEMT, 2006 WL 2024387,

at   *2    (N.D.    Fla.   July    17,   2006)    (dismissing      a   complaint     as

frivolous     where    the      plaintiff   alleged       violations     of    criminal

statutes, including 18 U.S.C. § 241).

       Plaintiff’s claims relating to inmate classification, prison

transfer decisions, lockdown procedures, and protocols for inmates

on   suicide       watch   or    in   the   SHU      involve   matters     of    prison

administration, which are not actionable under either § 1983 or

Bivens. See, e.g., Bell v. Wolfish, 441 U.S. 520, 547-48 (1979)

(“[T]he operation of our correctional facilities is peculiarly the



asserts “no one wants to correct the fraud that was executed on
him.” Id.
                                            6
province of the Legislative and Executive Branches . . . not the

Judicial.”). See also McKune v. Lile, 536 U.S. 24, 39 (2002) (“It

is well settled that the decision where to house inmates is at the

core of prison administrators’ expertise.”).

     Plaintiff’s claims relating to his comfort (i.e., warmth,

specific kinds of food, shade from the sun) similarly are not

actionable.   “[T]he   Constitution   does   not   mandate   comfortable

prisons,” nor can inmates expect to “be free of discomfort.” Rhodes

v. Chapman, 452 U.S. 337, 349 (1981). The Eleventh Circuit has

held, “a prisoner’s mere discomfort, without more, does not offend

the Eighth Amendment.” Chandler v. Crosby, 379 F.3d 1278, 1295

(11th Cir. 2004).

     Plaintiff’s claims of a denial of access to courts are

facially insufficient as well. To state a claim for a denial of

access to the courts, a plaintiff must allege an “actual injury.”

Lewis v. Casey, 518 U.S. 343, 349-50 (1996); Barbour v. Haley, 471

F.3d 1222, 1225 (11th Cir. 2006). “Actual injury may be established

by demonstrating that an inmate’s efforts to pursue a nonfrivolous

claim were frustrated or impeded by . . . an official’s action.”

Barbour, 471 F.3d at 1225 (citations omitted). See also Al-Amin v.

Smith, 511 F.3d 1317, 1332 (11th Cir. 2008) (“[P]rison officials’

actions that allegedly violate an inmate’s right of access to the

courts must have impeded the inmate’s pursuit of a nonfrivolous,

post-conviction claim or civil rights action.”) (quoting Wilson v.

                                  7
Blankenship, 163 F.3d 1284, 1290 (11th Cir. 1998)). Plaintiff does

not allege the mailroom supervisor’s interference with his mail or

his inability to access Criminal Law Weekly has caused him “actual

injury” as required to state a claim for a denial of access to the

courts. He does not, for example, allege Defendants’ actions have

impeded his ability to pursue a nonfrivolous post-conviction or

civil rights claim.

     Moreover, while Plaintiff suggests the mailroom supervisor

failed to send his legal mail on two occasions, his allegations

are belied by this Court’s docket. For example, Plaintiff says he

mailed petitions under 28 U.S.C. § 2241, and a motion for leave to

amend his complaint in this case. He says, “the 2241’s never made

it to the court.” Compl. at 14. However, the Court’s docket

reflects Plaintiff has successfully filed three petitions under §

2241 within the last six months. See Case No. 5:19-cv-273-Oc-34PRL

(opened June 3, 2019); Case No. 5:19-cv-281-Oc-39PRL (opened June

7, 2019); Case No. 5:19-cv-313-Oc-34PRL (opened June 28, 2019).2

     Plaintiff’s allegations that prison official are engaging in

criminal   conduct,   such    as     stealing    or   using   prison   funds

improperly,   even    if     true,    do   not    implicate     Plaintiff’s

constitutional rights. To the extent prison officials are engaged




     2 The Court also notes Plaintiff’s motion to amend his
complaint in this case was received and docketed on November 5,
2019 (Doc. 8).
                                      8
in criminal activity, Plaintiff has no constitutional right to

institute a criminal investigation or prosecution. See, e.g.,

Otero v. U.S. Atty. Gen., 832 F.2d 141, 141 (11th Cir. 1987) (“[A]

private citizen has no judicially cognizable interest in the

prosecution or non-prosecution of another.”).

     The only potentially viable claim Plaintiff attempts to raise

is one for deliberate indifference to serious medical needs against

Defendants Cook and Kennedy. As to Defendant Cook, who Plaintiff

states works for the Federal Bureau of Prisons (BOP) in Washington,

D.C., Plaintiff alleges she refuses to send him to a prison where

he can obtain necessary medical treatment. Compl. at 4, 17. He

contends Defendant Cook’s actions are in retaliation for his civil

rights action against BOP officials in California. Id. at 18. To

the extent Plaintiff has a viable claim against Defendant Cook,

who works in Washington, D.C., for alleged retaliatory actions she

took related to Plaintiff’s litigation in California, Plaintiff

should pursue that claim in the appropriate venue. See 28 U.S.C.

§ 1391(b).

     Plaintiff alleges Defendant Dr. Kennedy “fails to submit

[him] for medical/mental health transfer.” Compl. at 20. Plaintiff

claims he suffers from advanced dementia, and he has trouble caring

for himself. He also says he has a terminal illness in his brain

called progressive multifocal leukoencephalopathy. Id. Plaintiff

further   alleges   Dr.   Kennedy   performed   a   memory   test,   which

                                    9
Plaintiff believes he “failed,” but Dr. Kennedy “ma[de] it appear

[Plaintiff] [was] faking.” Id.

     A claim for deliberate indifference to a serious illness or

injury is cognizable under § 1983 and Bivens. See Estelle v.

Gamble, 429 U.S. 97, 104-05 (1976); Carlson v. Green, 446 U.S. 14,

16-17 (1980). However, to state a claim, a plaintiff must “allege

that the prison official, at a minimum, acted with a state of mind

that constituted deliberate indifference.” Richardson v. Johnson,

598 F.3d 734, 737 (11th Cir. 2010) (describing the three components

of deliberate indifference as “(1) subjective knowledge of a risk

of serious harm; (2) disregard of that risk; (3) by conduct that

is more than mere negligence” (citing Farrow v. West, 320 F.3d

1235, 1243 (11th Cir. 2003)).

     Allegations of medical negligence do not state a claim for

deliberate indifference. Estelle, 429 U.S. at 105-06 (“Medical

malpractice does not become a constitutional violation merely

because the victim is a prisoner.”). Rather, “[m]edical treatment

violates the [E]ighth [A]mendment only when it is ‘so grossly

incompetent, inadequate, or excessive as to shock the conscience

or to be intolerable to fundamental fairness.’” Harris v. Thigpen,

941 F.2d 1495, 1505 (11th Cir. 1991). Moreover, alleging a “simple

difference    in   medical   opinion”   does   not   state   a   deliberate

indifference claim. Waldrop v. Evans, 871 F.2d 1030, 1033 (11th

Cir. 2007).

                                   10
     Plaintiff does not allege facts that plausibly suggest Dr.

Kennedy was deliberately indifferent to or disregarded a serious

medical need. Instead, Plaintiff’s allegations suggest Dr. Kennedy

has provided treatment for his condition. Even if true that Dr.

Kennedy concluded Plaintiff was malingering or exaggerating his

responses to a memory test, Plaintiff alleges only a disagreement

with a medical judgment, which is not actionable as a civil rights

violation under the Eighth Amendment. See Wilson v. Smith, 567 F.

App’x 676, 678 (11th Cir. 2014) (“[M]atters of medical judgment do

not constitute deliberate indifference.” (citing Estelle, 429 U.S.

at 107)).

     Finally, Plaintiff’s complaint is also subject to dismissal

because   he   alleges   no   physical     injury    caused   by   Defendants’

conduct. See Compl. at 22. The PLRA provides, “[n]o Federal civil

action may be brought by a prisoner confined in a jail, prison, or

other   correctional     facility,   for    mental    or   emotional    injury

suffered while in custody without a prior showing of physical

injury.” 42 U.S.C. § 1997e(e). See Honors v. Judd, No. 8:10-cv-

22-T-33AEP, 2011 WL 3498287, at *6 (M.D. Fla. Aug. 10, 2011)

(finding the plaintiff’s claim was barred under the PLRA because

he demonstrated only a de minimis injury and did not seek nominal

damages but only punitive and compensatory damages).




                                     11
        Accordingly, it is now

        ORDERED:

    1.      This case is DISMISSED without prejudice under 28 U.S.C.

§ 1915(e)(2)(B).

    2.      The Clerk shall enter judgment dismissing this case

without prejudice, terminate any pending motions, and close the

file.

    DONE AND ORDERED at Jacksonville, Florida, this 3rd day of

December, 2019.




Jax-6
c:
Rateek Allah




                                 12
